Russell, Chief Justice.
It appears from an examination of the record that the writ of error in this case is based upon the refusal of the judge of the superior court to grant a certiorari from, a judgment of the recorder’s court of the City of Dublin, in which the plaintiff in error was convicted of a violation of a municipal *391ordinance of that city. The ordinance is attacked as in violation of a named portion of the constitution of Georgia, and of the fourteenth amendment to the constitution of the United States. Since this case raises only a question as to the constitutionality of a municipal ordinance of the city, the Court of Appeals has jurisdiction, and the Supreme Court has no jurisdiction to decide the question raised by the bill of exceptions. Thompson v. Atlanta, 176 Ga. 489 (168 S. E. 312); Stafford v. Valdosta, 178 Ga. 224 (172 S. E. 461); Maner v. Dykes, 183 Ga. 118 (187 S. E. 699); Wright v. Macon, 5 Ga. App. 750 (64 S. E. 807). Accordingly, it is ordered that the bill of exceptions and transcript of the record be

Transferred to the Court of Appeals.


All the Justices concur.